DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (9,869,490) in view of Son et al (2015/0204577).  Min discloses a boiler (100) for heating and hot-water including a main heat exchanger (130) configured to heat heating-water by heat exchange, a hot-water heat exchanger (180) supplied with the heating-water (via 191) heated in the main heat exchanger and configured to heat raw water (from 193) into hot-water by heat exchange with the heating-water.  Min does not specifically recite the use of a controller but does discuss the capability of being controlled including a flow of the heating-water that passes through the hot-water heat exchanger (180)  to form at least one of a first flow path along which the heating-water passing through the hot-water heat exchanger is supplied to an object (230) (the path is from pipe 191 to heat exchanger 180 to pipe 192 to tank 110 to pipe 210a to object 230) to be heated and a second flow path along which the heating-water passing through the hot-water heat exchanger is supplied to the main heat exchanger (the path is from pipe 191 to heat exchanger 180 to tank 110 to pipe 160a back to the main heat exchanger 130) (SEE column 3, lines 54 – 67).  Son et al teaches a structure for controlling a temperature of hot water supply including a controller (150) which is capable of controlling the flow of heated water in a boiler system (100) and includes controlling various aspects such as a three way valve (115) which prevents hot water from being directly supplied from a hot water tank to a boiler, controlling the operation of a mixing valve and controlling temperature of water in the boiler.  It would have been obvious at .  

Allowable Subject Matter
Claims 3-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        January 11, 2022